DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 9) that Guo does not teach “a compression rate of a syntax value” as recited in amended claim 1.  The examiner respectfully disagrees.  Guo describes at [0015]-[0016] that “the intra luma prediction mode for the luma block is a good candidate for the intra chroma prediction mode for the chroma block. There is a high probability that the intra chroma prediction mode and the intra luma prediction mode of a PU are the same.”  In order to achieve compression rate gains when signaling the chroma mode syntax value, “when coding the chroma block of current PU, the intra mode of luma component (intra_luma_pred_mode) is considered as the most probable mode and is assigned with the shortest codeword.”  This passage clearly describes using the luma mode as context when signaling the syntax value for the chroma mode as is required in amended claim 1.  When they are the same, which [0015] describes as a high probability, a compression rate will be higher because the shortest codeword is utilized, which meets the “wherein” clause of claim 1.  And while Guo does not teach that the intra mode includes intra BC, the combined system of Guo and Liu renders this feature obvious as described in the §103 rejection below.
It is therefore respectfully submitted that the combination of Guo and Liu arrives at the invention recited in the amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,715,800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are anticipated by, or recite only obvious variants of, the claims of the patent.  For example, claim 9 of the patent recites all limitations found in instant claim 1 except that “a compression rate of the information indicating the prediction mode of the color component becomes higher than a case where it is not used as the context that the prediction mode of the luminance component is the intra BC prediction mode.”  Claim 9 recites that in this case, “a compression rate becomes high”.  The skilled artisan would understand that these claims recite obvious variants of each other, and that claim 9 of the patent renders instant claim 1 obvious.  All other claims of this application find corresponding subject matter in the claims of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US Pub No. 20120177112 in view of Liu et al., US Pub No. 20160227245.

As to claim 1 Guo discloses an image processing apparatus, comprising: 
a decoding section ([0026]-[0027]) configured to decode, in a case where a prediction mode of a luminance component of an image is an intra prediction mode, a syntax value indicating a prediction mode of a color component of the image by using, as a context, that the prediction mode of the luminance component is the intra prediction mode ([0016]-[0018] – the intra prediction mode of the luma block is used as context when encoding and decoding the prediction mode syntax value of the chroma block), 
wherein a configuration is made in such a way that in a case where it is used as the context that the prediction mode of the luminance component is the intra prediction mode, the decoding section is configured to decode the syntax value indicating the prediction mode of the color component which is encoded such that in a case where the prediction mode of the color component is the intra prediction mode, a compression rate of the syntax value indicating the prediction mode of the color component becomes higher than a case where it is not used as the context that the prediction mode of the luminance component is the intra prediction mode ([0004], [0016]-[0018] – as the most probably coding mode, using the luma block mode as context for the chroma block mode results in improved coding efficiency, or increased compression rate), and 
wherein the decoding section is implemented via at least one processor ([0027]).  
Guo fails to disclose that the intra mode is intra BC.
However, Liu discloses signaling coding modes in IntraBC coding (Abstract).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Guo with the teachings of Liu, the rationale being to enable Guo’s system to function in a screen coding environment, thereby increasing the applicability of the invention.  The skilled artisan would have recognized that Guo’s context selection would be readily applicable to an IntraBC coding, and could have been advantageously modified to include this functionality.

As to claim 2 the system of Guo and Liu discloses that a configuration is made in such a way that the prediction mode of the color-2-Patent Application No. 16/880,262 component is an intra prediction mode (Guo [0016]).

As to claim 4 Liu discloses an acquisition section configured to acquire, in a case where the prediction mode of each of the luminance component and the color component is the intra BC prediction mode, motion vector information indicating a motion vector used in the prediction processing of the intra BC prediction mode of the color component, the motion vector information being generated based on the motion vector used in the prediction processing of the intra BC prediction mode of the luminance component ([0039]-[0043] – displacement (motion) vector for the chroma is derived from the luma block vector), 
wherein the acquisition section is implemented via at least one processor ([0058]).  

As to claim 7 the system of Guo and Liu, as described above, discloses an image processing apparatus, comprising: 
a decoding section configured to decode, in a case where a prediction mode of a luminance component of an image is an intra BC prediction mode, a syntax value indicating a prediction mode of a color component of the image by using, as a context, that the prediction mode of the luminance component is the intra BC prediction mode (Guo [0016]-[0018] – context is selected for codewords indicating prediction mode.  This context is based on the luma block’s intra prediction mode.  Decoding is performed based on the selected context; Liu Abstract), 
wherein a configuration is made in such a way that in a case where the intra BC prediction mode of the luminance component is valid, the decoding section decodes information indicating whether or not the intra BC prediction mode of the color component is valid (Guo [0016]-[0019] and [0021] – intra mode is signalled for both.  Liu – intra BC modes are signalled), 
wherein the configuration is further made in such a way that in a case where it is used as the content that the prediction mode of the luminance component is the intra BC prediction mode, the decoding section is configured to decode the syntax value indicating the prediction mode of the color component which is encoded such that in a case where the prediction mode of the color component is the intra BC prediction mode, a compression rate of the syntax value indicating the prediction mode of the color component becomes higher than a case where it is not used as the context that the prediction mode of the luminance component is the intra BC prediction mode ([0004], [0016]-[0022] – context selection results in improved coding efficiency, or increased compression rate), and 
wherein the decoding section is implemented via at least one processor ([0027]).  

As to claim 8 see rejection of claim 1.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Liu as applied above and further in view of Seregin et al., US Pub No. 20180295365.

As to claim 3 the system of Guo and Liu fails to disclose that a configuration is made in such a way that the syntax value indicating the prediction mode of the color component is information indicating whether or not the prediction mode of the color component is identical to the prediction mode of the luminance component.  
However, in an analogous art, Seregin discloses a configuration made in such a way that the syntax value indicating the prediction mode of the color component is information indicating whether or not the prediction mode of the color component is identical to the prediction mode of the luminance component ([0228]-[0229]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Guo and Liu with the teachings of Seregin, the rationale being to improve coding efficiency.

As to claim 5 the system of Guo, Liu, and Seregin discloses that a configuration is made in such a way that the motion vector information is information indicating that the motion vector used in the prediction processing of the intra BC prediction mode of the color component is identical to the motion vector used in-3-Patent Application No. 16/880,262 the prediction processing of the intra BC prediction mode of the luminance component, and the acquisition section sets the motion vector used in the prediction processing of the intra BC prediction mode of the luminance component as the motion vector used in the prediction processing of the intra BC prediction mode of the color component based on the motion vector information (Liu [0039], Seregin [0228]-[0229]).  

As to claim 6 the system of Guo, Liu, and Seregin fails to disclose that a configuration is made in such a way that the motion vector information is a difference between the motion vector used in the prediction processing of the intra BC prediction mode of the color component and the motion vector used in the prediction processing of the intra BC prediction mode of the luminance component, and the acquisition section sets an addition value of the difference and the motion vector used in the prediction processing of the intra BC prediction mode of the luminance component as the motion vector used in the prediction processing of the intra BC prediction mode of the color component based on the motion vector information.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  For example, it was widely practiced to determine one chroma component motion vector as the difference between a luma motion vector and the other chroma component.  Therefore it would have been obvious to a skilled artisan to modify the system of Guo, Liu, and Seregin to include this functionality, the rationale being to improve efficiency by reducing the amount of data to be delivered.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423